Citation Nr: 9903709	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  97-08 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the 20 percent disability rating was properly reduced 
to 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which reduced the veteran's disability 
rating from 20 to 10 percent disabling.


REMAND

A review of the record discloses that additional action by 
the RO is required before the Board can proceed further on 
the veteran's claim.  The RO established service connection 
for the veteran's back disorder by rating decision of March 
1990 and assigned her a noncompensable rating.  The rating 
was subsequently increased to 10 percent disabling in June of 
that same year.

In August 1992, the veteran's rating was again increased to 
20 percent disabling.  In February 1994, she filed another 
claim for an increase, asserting that her low back disability 
was more severely disabling than reflected by the 20 percent 
evaluation.  In November 1996, the RO reduced the disability 
rating, finding that her condition had improved and that she 
no longer met the criteria for the higher rating.

The veteran filed a Notice of Disagreement in January 1997 
and perfected her appeal in February 1997 by filing her VA 
Form 9.  She was issued a Statement of the Case in January 
1997.

However, the Board notes that the SOC issued in January 1997 
did not include regulations addressing the issue of the 
propriety of rating reductions.  Instead, the SOC contained 
only regulations referring to increased ratings.  
Accordingly, the Board is required to remand a case to the 
originating agency, specifying the action to be taken when, 
during the course of review, it is determined that further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision. 38 C.F.R. § 19.9 (1996). Then a Supplemental 
Statement of the Case (SSOC) will be furnished to the 
appellant and his representative when the SOC or a subsequent 
SSOC is inadequate. 38 C.F.R. § 19.31 (1996).  Inasmuch as 
the January 1996 did not contain appropriate regulations, the 
Board determines that a remand in accordance with 38 C.F.R. 
§§ 19.9 and 19.31, is warranted. See 38 C.F.R. § 19.29 
(1996).

Further, in August 1996, the veteran reported at her VA 
examination that she had an appointment to be referred to a 
specialist.  The veteran's representative noted in the 
Informal Hearing Presentation that there are no records from 
either Dr. Cevasco or the specialist of record.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
her back disorder since August 1996.  
After securing the necessary release, 
the RO should obtain these records.  
Any information obtained is to be 
associated with the claims file.  If 
the search for these records has 
negative results, documentation from 
each of the contacted entities, to 
that effect, should be placed in the 
claims file.

2. Upon completion of the above 
development, the RO should adjudicate 
the propriety of the reduction of the 
rating.  Further, the RO should 
readjudicate the issue of whether an 
increased rating is warranted.  If the 
determination remains adverse to the 
veteran, the RO should then furnish 
the veteran and his representative an 
SSOC in accordance with 38 U.S.C.A. § 
7105(d) and 38 C.F.R. §§ 19.29, 19.31, 
including the regulations regarding 
the propriety of reducing the rating 
percentage.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal. No action is required of the veteran until he 
is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 3 -


